The prosecution was begun by affidavit in the county court. The defendant was there convicted and appealed to the circuit court, where he was again convicted, and from this judgment he appeals.
The evidence for the State tended to prove the charge as laid in the complaint. The defendant denied this. But, the evidence being in conflict, the question was properly left to the jury.
We have examined other objections and exceptions and in them we find no reversible error.
The judgment is affirmed.
Affirmed.